Citation Nr: 0309846	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for breathing problems, 
claimed as secondary to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as paranoid schizophrenia and depression.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1994.  She served in the Southwest Asian theater of 
operations.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 RO decision that denied the 
veteran's claims of service connection for breathing 
problems, claimed as secondary to an undiagnosed illness, and 
denied her claim of service connection for a psychiatric 
disability (identified as schizophrenia and depression).

It is noted that in May 2001, the veteran withdrew her claims 
of service connection for menstrual cramps and migraine 
headaches; as such, these claims are no longer on appellate 
review and will not be discussed in the following decision.


FINDINGS OF FACT

1.  Any breathing problems the veteran has are not 
attributable to a disease, injury or incident of service; and 
any breathing problems are attributed to a known diagnosis. 

2.  The veteran did not have psychiatric problems during 
service; she was not diagnosed as having a psychosis within 
one year of active service; and any current psychiatric 
problems are not related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by breathing problems was 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred in service as an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

2.  A psychiatric disability was not incurred in or 
aggravated by service, and any psychosis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1990 to 
November 1994.  She served in the Southwest Asian theater of 
operations.  

The service medical records on file show that the veteran was 
examined for enlistment purposes in September 1989, at which 
time her lungs and chest and psychiatric system were normal.  
In March 1990, the veteran complained of a cough, with no 
shortness of breath.  Following an examination, the 
assessment was sinusitis. 

In November 1994, the veteran filed for VA compensation.  She 
did not indicate in this claim that she had breathing or 
psychiatric problems. 

VA records, dated in May 1995, show that the veteran 
complained of anxiety.  Neither anxiety nor any other 
psychiatric disability was diagnosed.

In a July 1996 statement, a family member of the veteran, 
indicated that the veteran was moody following her service 
discharge.

A September 1996 VA general medical examination report shows 
that the veteran's respiratory system was clear to 
auscultation or percussion.  The diagnoses included 
hypochromia microcytic anemia, most likely iron deficient. 

During an October 1996 VA skin examination, the veteran 
reported that she had no breathing problems. 

VA outpatient treatment records, dated in 1997, show that the 
veteran was assessed as having an upper respiratory infection 
(likely viral etiology) which had resolved.  

VA outpatient treatment records show that the veteran was 
treated for psychiatric problems in 1999 and was diagnosed as 
having paranoid schizophrenia and Cluster B borderline 
traits.  It was also noted that she had depression with 
psychotic features.  Specifically, during periods of 
hospitalization in April 1999 and June 1999, the veteran 
reported having been diagnosed as having depression in 1990, 
during basic training.  She also veteran reported having no 
shortness of breath, in April 1999. 

In a May 2001 statement, a family member of the veteran, 
indicated that the veteran was constantly moody since she was 
discharged from service. 

A July 2001 VA compensation examination report shows that the 
veteran reported having shortness of breath following her 
Desert Storm service.  She said she had these symptoms when 
walking upstairs or walking distances.  She said she was told 
she was anemic and had to take vitamins.  Examination 
included pulmonary function testing which revealed that the 
veteran was not fully cooperative.  When questioned, the 
veteran said she did not know exactly what she was supposed 
to do.  The diagnoses included status post anemia which 
caused shortness of breath-resolved. 

A July 2001 VA mental disorders compensation examination 
shows that the examiner reviewed the claims folder.  The 
veteran reported having psychiatric problems shortly after 
she entered the military.  She said she was treated for 
depression and was given various medications, during service.  
Following an examination, the Axis I diagnosis was 
schizophrenia (paranoid type) with periods of depression 
symptoms related to her schizophrenic process and its 
effects; and the Axis II diagnosis was Cluster B personality 
traits(by history).  The examiner noted that despite the 
veteran's assertions of having received psychiatric treatment 
in service, her service medical records did not reflect such.  
It was noted that her first psychiatric treatment was at the 
VA at which time she was diagnosed as having paranoid 
schizophrenia.  It was noted that the depressive symptoms the 
veteran had appeared to be related to her psychotic process 
and its ramifications.  It was opined that the veteran's 
established diagnosis of paranoid schizophrenia was not in 
any way related to her concern for her feet, low back pain, 
or rash.  It was noted that her depressive episodes appeared 
to be closely related to her psychotic condition and were not 
specifically related to her service-connected physical 
conditions. 

II.  Legal Analysis 
 
There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the August 2000 
rating decision and of the reasons and bases for the denial 
of her claims.  The Board concludes that the discussions in 
the August 2000 rating decision, statement of the case 
(issued in November 2000), supplemental statement of the case 
(SSOC) (issued in March 2003), and numerous letters over the 
years (including the March 2001 VCAA letter) informed the 
veteran of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  

The Board also notes that the SOC and SSOCs advised the 
veteran of the evidence that had been obtained and 
considered.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no other specific 
evidence to advise her to obtain.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, efforts were made to obtain 
all pertinent records bearing on his claim for service 
connection including all outstanding VA medical records.  
Additionally, the veteran was afforded VA examinations in 
2001 which addressed the nature and etiology of the 
disabilities at issue.  In sum, the Board find that the 
record contains sufficient evidence to make a decision on the 
claims; an additional VA examination is not necessary.  VA 
has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for a psychosis may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service.  38 U.S.C.A. §1117; 38 C.F.R. 
§ 3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

Breathing Problems

A review of the veteran's service records (1990-1994) shows 
that she served in the Southwest Asia theater of operations.  
On enlistment examination in September 1989, her chest and 
lungs were normal.  During the course of service, there are 
no complaints or objective findings of shortness of breath or 
any other breathing problems. 

In November 1994, the veteran filed her first claim for VA 
compensation.  On this claim, she did not indicate she was 
having any breathing problems or any other problems 
associated with her Persian Gulf service.  At VA examinations 
conducted in September and October 1996, the veteran did not 
complain of any breathing problems.  At the September 1996 VA 
examination, the veteran was diagnosed as having hypochromia 
microcytic anemia.  

At a July 2001 VA compensation examination, the veteran 
reported that she had shortness of breath following her 
Desert Storm service.  Specifically, she said, she had these 
symptoms when walking upstairs or walking distances.  She 
said she was told she was anemic and had to take vitamins.  
The diagnoses included status post anemia which caused 
shortness of breath-resolved.

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The U.S Court of 
Appeals for Veterans Claims (Court) has stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

First, it is noted that the most recent evidence of record 
(the July 2001 VA examination report, discussed above) 
reflects that the veteran's breathing problems have resolved.  
In other words, the most recent evidence suggests that the 
veteran does not have a current disability.  Service 
connection may not be granted absent proof of a present 
disability.  Id.  Even assuming the veteran does have 
breathing problems, currently, such have been attributed to a 
known clinical diagnosis - anemia and allergies with post 
nasal drainage; and this clearly discounts her theory of 
having breathing problems due to an undiagnosed illness.  
There is no other evidence on file which is supportive of the 
veteran's claim of service connection for breathing problems 
under the presumptive provisions of 38 U.S.C.A. § 1117. 

In addition, service connection on a direct basis is not 
warranted given the absence of competent evidence that the 
veteran has breathing problems which result in a chronic 
disability which is related to a disease or injury in 
service, including anemia.  

The Board has considered the veteran's statements.  On issues 
of medical fact either diagnosis or causation, her testimony 
is not competent.  While she is competent to note certain 
symptoms, she is not competent to determine its etiology or 
to link it to service.  The competent medical evidence on 
file is afforded more probative value and outweighs her 
statements.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The Board will first undertake a review of the veteran's 
psychiatric history.  Her service medical records show that 
her psychiatric system was normal on enlistment examination 
in September 1989.  During the course of her period of active 
duty, there are no complaints, treatment, or diagnoses of a 
psychiatric nature.  

There is no evidence that the veteran was diagnosed as having 
a psychosis within one year of her period of service.  It is 
acknowledged, however, that the record does show that she 
complained of anxiety in May 1995, a few months after her 
service discharge.  Neither anxiety nor any other type of 
psychiatric disability (including a psychosis) was diagnosed 
at that time.  According to the claims folder, the first 
indication of any psychiatric problems is in 1999, several 
years after service discharge.

More recent medical evidence, including a July 2001 VA 
psychiatric examination report shows that the veteran was 
diagnosed as having paranoid schizophrenia with periods of 
depression.  The examiner commented that the veteran's 
service medical records did not reflect any psychiatric 
treatment.  Further, it was noted that neither the veteran's 
schizophrenia nor depressive symptoms were related to her 
other physical disabilities (some of which are service-
connected). 

In sum, the evidence reveals that the veteran has a current 
psychiatric disability which has been identified as 
schizophrenia with some depressive symptoms.  Her psychiatric 
problems first manifested several years after service 
discharge.  Finally, any current psychiatric disability has 
not been linked to a disease or injury in service. 

The veteran contends that she has psychiatric problems which 
began in service.  It is noted that a thorough review of her 
service medical records does not reveal any evidence of 
psychiatric problems in service.  While the veteran is 
competent to testify as to symptomatology she has 
experienced, without medical expertise or training, she is 
not competent to offer a medical opinion as to diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
As such, the veteran's opinion has little probative value.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


 



ORDER

Service connection for breathing problems, claimed as an 
undiagnosed illness, is denied.

Service connection for a psychiatric disability is denied. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

